                                      1   MATTHEW S. FOY (SBN: 187238)
                                          mfoy@grsm.com
                                      2   JENNIFER N. WAHLGREN (SBN: 249556)
                                          jwalgren@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 875-3174
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendant
                                          AMCO INSURANCE COMPANY
                                      7

                                      8                               UNITED STATES DISTRICT COURT

                                      9                              EASTERN DISTRICT OF CALIFORNIA
                                     10

                                     11   JENNIFER MARIE TUCKER,             )                CASE NO. 1:17-cv-01761-DAD-SKO
Gordon Rees Scully Mansukhani, LLP




                                                                             )
   275 Battery Street, Suite 2000




                                     12                  Plaintiff,          )                STIPULATION TO CONTINUE
     San Francisco, CA 94111




                                                                             )                DISCOVERY AND EXPERT
                                     13          vs.                         )                DISCLOSURE DEADLINES; ORDER
                                                                             )
                                     14   AMCO INSURANCE COMPANY, and Does 1 )                (Doc. 15)
                                          through 25, inclusive,
                                     15                                      )                State Court Complaint Filed:
                                                         Defendants          )                November 17, 2017
                                     16                                      )
                                                                                              Removal Filed: January 28, 2017
                                     17

                                     18
                                                 Plaintiff Jennifer Marie Tucker (“Plaintiff”) and Defendant AMCO Insurance Company
                                     19
                                          (“AMCO”) (collectively, the “Parties”) stipulate as follows:
                                     20
                                                 WHEREAS, the Scheduling Order filed in this case (ECF No. 11) sets forth the following
                                     21
                                          deadlines:
                                     22
                                                         Discovery Deadlines:
                                     23
                                                                Non-Expert:                   12/4/18
                                     24
                                                                Expert:                       1/18/19
                                     25
                                                         Expert Disclosure Deadlines:
                                     26
                                                                Filing:                       12/18/18
                                     27
                                                                Supplemental/Rebuttal:        1/2/19
                                     28
                                                                          -1-
                                          STIPULATION TO CONTINUE DISCOVERY AND EXPERT DISCLOSURE DEADLINES;
                                                                        ORDER
                                      1           WHEREAS, the Parties agree that the foregoing discovery and expert disclosure deadlines

                                      2   should be continued by two months to allow additional time for the Parties to complete discovery

                                      3   while also permitting more time for the Parties to discuss possible resolution of the claims at issue

                                      4   in this litigation.

                                      5           WHEREAS, the Parties are not requesting any continuance of any of the other deadlines

                                      6   or trial date in connection with this litigation.

                                      7           THEREFORE, IT IS HEREBY STIPULATED AND AGREED:

                                      8           The Scheduling Order should be amended to set forth the following new deadlines for

                                      9   discovery and expert disclosures, which extend those deadlines by two months:
                                     10                    Discovery Deadlines:

                                     11                           Non-Expert:                    2/4/19
Gordon Rees Scully Mansukhani, LLP
   275 Battery Street, Suite 2000




                                     12                           Expert:                        3/18/19
     San Francisco, CA 94111




                                     13                    Expert Disclosure Deadlines:

                                     14                           Filing:                        2/20/19

                                     15                           Supplemental/Rebuttal:         3/4/19

                                     16           SO STIPULATED.

                                     17

                                     18   Dated: October 23, 2018                         WILKINS, DROLSHAGEN & CZESHINSKI LLP

                                     19
                                     20                                                   By /s/ James H. Wilkins (as authorized on 10/23/18)
                                                                                                  James H. Wilkins
                                     21                                                   Attorneys for Plaintiff
                                                                                          JENNIFER MARIE TUCKER
                                     22

                                     23
                                          Dated: October 23, 2018                         GORDON REES SCULLY MANSUKHANI, LLP
                                     24

                                     25
                                                                                          By /s/ Jennifer N. Wahlgren
                                     26                                                          Matthew S. Foy
                                                                                                 Jennifer N. Wahlgren
                                     27                                                   Attorneys for Defendant
                                                                                          AMCO INSURANCE COMPANY
                                     28
                                                                          -2-
                                          STIPULATION TO CONTINUE DISCOVERY AND EXPERT DISCLOSURE DEADLINES;
                                                                        ORDER
                                      1                                                        ORDER
                                      2
                                                      Based in part on the parties’ above-stipulation (Doc. 15), and with good cause shown, the
                                      3
                                          Court hereby ORDERS that the Scheduling Order (Doc. 11) is modified as follows:1
                                      4

                                      5       Event                                      Prior Date                        Continued Date
                                              Non-Expert Discovery Completion December 4, 2018                             February 4, 2019
                                      6
                                              Expert Disclosures                         December 18, 2018                 February 20, 2019
                                      7
                                              Rebuttal Expert Disclosures                January 2, 2019                   March 4, 2019
                                      8
                                              Expert Discovery Completion                January 18, 2019                  March 18, 2019
                                      9
                                              Non-Dispositive Motion Filing              January 18, 2019                  March 20, 2019
                                     10
                                              Non-Dispositive Motion Hearing             None set                          April 17, 2019
                                     11
Gordon Rees Scully Mansukhani, LLP




                                              Dispositive Motion Filing                  February 1, 2019                  April 2, 2019
   275 Battery Street, Suite 2000




                                     12
     San Francisco, CA 94111




                                              Dispositive Motion Hearing                 March 19, 2019                    May 21, 2019
                                     13
                                              Settlement Conference                      None set                          June 13, 2019, 1:00 pm in
                                     14                                                                                    Courtroom 10 before
                                                                                                                           United States Magistrate
                                     15                                                                                    Judge Erica P. Grosjean2
                                              Pretrial Conference                        June 4, 2019, 1:30 pm             July 29, 2019, at 1:30 pm
                                     16
                                              Trial                                      August 20, 2019, 1:00             September 24, 2019, at
                                     17                                                  p.m.                              8:30 a.m.
                                     18

                                     19   IT IS SO ORDERED.

                                     20   Dated:        October 26, 2018                                           /s/   Sheila K. Oberto                    .
                                     21                                                               UNITED STATES MAGISTRATE JUDGE

                                     22

                                     23

                                     24

                                     25

                                     26
                                          1
                                            Several of the dates proposed by the parties have been adjusted to comport with the Court’s calendar, to allow the
                                     27   Court adequate time to rule on dispositive motions, and to permit the parties sufficient time to prepare their pretrial
                                          submissions and for trial.
                                     28   2
                                            Settlement conferences are required in all cases in which District Judge Drozd is the presiding judge.
                                                                              -3-
                                              STIPULATION TO CONTINUE DISCOVERY AND EXPERT DISCLOSURE DEADLINES;
                                                                            ORDER
